Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 depends from claim 1.  Claim 1 recites a first light guide tube.  After this, claim 2 again recites a light guide tube.  It is unclear if the recited light guide tube in claim 2 is the same or different from the previously recited first light guide tube in claim 1.  In other words, it is unclear how many different light guide tubes are claimed in claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication No. 2003-300648 (hereinafter “JP’648”) in view of U.S. Patent No. 7,529,493 (Shiba et al.) (hereinafter “Shiba”).
Regarding claim 1, Figs. 1-6 and 10 of JP’648 show a medium conveying device comprising:
a first conveying path (path in Fig. 6) includes: a first opening (opening between elements 5 and 13); an upper surface (lower surface of element 13); and a lower surface (upper surface of element 5), the first conveying path (path in Fig. 1) is used to convey a first medium inserted from the first opening (opening between elements 5 and 13);
a first optical sensor (including 13 and 14) includes a first projector (13) and a first receiver (14), a projection light amount of the light changes, at a fixed time (Fig. 4), to a first projection light amount (H) and to a second projection light amount (L) less than the first projection light amount (H), the first receiver (14) receives the light projected from the first projector (13), and
 a processor (50) configured to determine, at fixed sampling timings (Figs. 4 and 6), whether a reception light amount of the first receiver (14) is at a first reception light 
wherein, when the reception light amount alternately changes to the first reception light level (H in Fig. 4) and the second reception light level (L in Fig. 4), the processor (50) determines that the first medium (P) is not present on the first conveying path (path in Fig. 1), 
wherein, when the reception light amount is fixed (fixed in Fig. 6) at either the first reception light level (H in Fig. 6) or the second reception light level (L in Fig. 6), the processor (50) determines that the first medium (P) is present on the first conveying path (path in Fig. 1).  JP’648 teaches most of the limitations of claim 1 including no light guide tube disposed between the upper surface (lower surface of element 13) and the fist receiver (14), but does not show the projector (13) arranged on the lower surface side and projecting toward the upper surface, and the receiver (14) arranged on the upper surface side, as claimed.  Rather, JP’648 has the location of the working parts reversed with the projector (13) located on the upper surface side and the receiver (14) located on the lower surface side.  Also, JP’648 does not show a first light guide tube, as claimed.
However, Shiba teaches that is common in the art to provide medium conveying device (Fig. 6) with conveying path (path in Fig. 6) that has an upper surface (lower surface of element 4) and a lower surface (upper surface of element 8), a first projector (including 5 and 6) arranged on a side of the lower surface (side near upper surface of element 8) and projecting toward the upper surface (lower surface of element 4), and a Shiba and JP’648 teach light projector and light receiver arrangements for detecting the presence of sheets on conveying paths, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the light projector and light receiver arrangement of Shiba for the light projector and light receiver arrangement of JP’648 to achieve the predictable result of detecting the presence of sheets in paths.   
Regarding claim 2, Shiba shows a light guide tube (12) that is arranged between the first projector (including 5 and 6) and the lower surface (upper surface of element 8), and that guides the light projected from the first projector (including 5 and 6) to the lower surface; and
a hole (hole below element 4) passing through between the upper surface (lower surface of element 4) and the first receiver (including 4 and 2).    
Regarding claim 3, Figs. 1-6 and 10 of JP’648 show that the processor (50) determines, when determining that the reception light amount is continuously at the first reception light level (H in Fig. 6) at all of a predetermined number of the sampling 
Regarding claim 4, Figs. 2 and 10 of JP’648 show a second conveying path (below 18 in Fig. 10), wherein
the second conveying path (below 18 in Fig. 10) includes a second opening, is used to convey a second medium inserted from the second opening, and joins the first conveying path (at P in Fig. 10) midway through the first conveying path, and
a width of the first opening in a height direction is larger than a width of the second opening in the height direction.  See, e.g., Fig. 10 for opening heights of lower and upper (first and second conveying paths).
Regarding claim 5, Figs 1-6 and 10 of JP’648 disclose a determination method executed by a medium conveying device (Fig. 6) including: a conveying path (path in Fig. 6); an optical sensor (including 13 and 14); and a processor (50), wherein
the conveying path (path in Fig. 6) includes: an opening (opening between elements 5 and 13); an upper surface (lower surface of element 13); and a lower surface (upper surface of element 5), and the conveying path (path in Fig. 6) is used to convey a medium inserted from the opening (opening between elements 5 and 13), and

the method executed by the processor (50) comprising: 
determining, at fixed sampling timings, whether a reception light amount of the receiver (14) is at a first reception light level (H) or a second reception light level (L) smaller than the first reception light level (H);
determining, when the reception light amount alternately changes (Fig. 4) to the first reception light level (H) and the second reception light level (L), that the medium (P) is not present on the conveying path (path in Fig. 1); and
determining, when the reception light amount is fixed (Fig. 6) at either the first reception light level (H) or the second reception light level (L), that the medium (P) is present on the conveying path (path in Fig. 1).  JP’648 teaches most of the limitations of claim 5 including no light guide tube is disposed between the upper surface and the receiver, but does not show that the projector (13) is arranged on a side of the lower surface and projects toward the upper surface, and the receiver (14) is arranged on a side of the upper surface, as claimed.  Rather, JP’648 has the location of the working parts reversed with the projector (13) located on the side of the upper surface and the JP’648 does not show a light guide tube, as claimed.  
However, Shiba teaches that is common in the art to provide medium conveying device (Fig. 6) with conveying path (path in Fig. 6) that has an upper surface (lower surface of element 4) and a lower surface (upper surface of element 8), a projector (including 5 and 6) arranged on a side of the lower surface (near upper surface of element 8) and projects toward the upper surface (lower surface of element 4), and a  receiver (including 2 and 4) arranged on a side of the upper surface (at lower surface of element 4), so as to detect the presence of sheets on the conveying path.  Also, Fig. 5 shows a first light guide tube (12) disposed between the projector (including 5 and 6) and the lower surface (upper surface of element 8), in which the first light guide tube (12) guides the light projected from the first projector (including 5 and 6) to the lower surface (upper surface of element 8) and no light guide tube is disposed between the upper surface (lower surface of element 4) and the receiver (including 2 and 4).  Because both Shiba and JP’648 teach light projector and light receiver arrangements for detecting the presence of sheets on conveying paths, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to substitute the light projector and light receiver arrangement of Shiba for the light projector and light receiver arrangement of JP’648 to achieve the predictable result of detecting the presence of sheets in paths.   
JP’648 is set to a time different from on-time and off-time of an indoor light that performs pulse lighting.  The on and off timing is controlled by the controller.
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP’648 in view of Shiba, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0012774 (O’Mahony et al.) (hereinafter “O’Mahony”).  With regard to claim 8, JP’648 in view of Shiba teaches all of the limitations of this claim, except for the lower surface being formed of a non-reflective member that does not reflect ambient light, as claimed.
O’Mahony provides a teaching that it is advantageous to make the surfaces of an optical device that houses a light projector and a light receiver non-reflective, for the purpose of minimizing ambient light directed toward the light receiver and thereby avoid overdriving of the light receiver and its associated detecting circuit.  See, e.g., Figs. 4 & 7 and numbered paragraph [0049] of O’Mahony.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to form the lower surface of the apparatus of JP’648 in view of Shiba of a non-reflective member that does not reflect ambient light, for the purpose of minimizing ambient light directed toward the light receiver and thereby avoid overdriving the light receiver and its associated detecting circuit, as taught by O’Mahony.
Allowable Subject Matter
5.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
6.	Applicant’s arguments, see pages 6-7 of the response, filed 1/19/2021, with respect to the rejection(s) of claim(s) 1-5 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made of claims 1-5 and 7 over JP’648 in view of U.S. Patent No. 7,529,493 (Shiba et al.).  A new rejection of claim 8 is also outlined above.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658